Order entered June 25, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01148-CR
                                       No. 05-12-01149-CR
                                       No. 05-12-01150-CR

                            KENTRAIL RAY MCCUIN, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
            Trial Court Cause Nos. F12-51308-L, F12-51309-L, and F12-51310-L

                                           ORDER
       The State’s Motion for Extension of Time to file a brief is GRANTED. The State shall

file a brief on or before July 22, 2013.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE